Citation Nr: 0836035	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  06-12 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a temporomandibular 
joint disability, claimed as TMJ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and aunt


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from January 2000 through 
February 2001, and January 2003 through August 2003.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran has since relocated and the Detroit, 
Michigan, RO is now handling his claim.


FINDINGS OF FACT

1.  The veteran's wisdom tooth was removed in or around April 
2003 during is tour in Iraq.

2.  The veteran's temporomandibular joint syndrome initially 
manifested with a clicking sound approximately one week 
following the April 2003 dental surgery, and has continued 
through the present and progressed to a clicking sound, pain, 
and limited motion.


CONCLUSION OF LAW

The veteran's temporomandibular joint syndrome was incurred 
during the veteran's active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a)-(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a disability of 
his temporomandibular joint (TMJ).  He contends that symptoms 
of TMJ manifested almost immediately following the removal of 
his wisdom tooth during service and have continued and 
worsened ever since.

For service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). See also Pond v. 
West, 12 Vet. App. 341, 346 (1999).

In this case, the veteran has consistently described a 
clicking sound in his jaw one week following the removal of a 
wisdom tooth during his 2003 tour in Iraq.  
See hearing transcript at page 3, July 2005 dental 
examination report, and August 2007 VA examination report.  
The service medical records for his 2003 period of service 
are not associated with the claims folder.  However, there is 
sufficient evidence to indicate that the veteran did undergo 
the removal of a wisdom tooth during this period of service. 

The available service medical records do contain x-rays both 
from the veteran's first period of active service, and 
following his return from deployment in his second period of 
active service.  The x-rays following deployment show that 
one wisdom tooth is missing, while in the prior x-rays the 
tooth was in place.  The veteran also submitted a photocopy 
of a journal he kept during deployment.  There is an April 
2003 entry describing his tooth ache and subsequent surgery 
to remove his wisdom tooth.  Thus, the Board finds that 
during the veteran's tour in Iraq, he underwent a procedure 
in April 2003 that removed his wisdom tooth. The question is 
whether the veteran has a current disability related to that 
in-service medical procedure.

According to the veteran's testimony at his July 2008 Travel 
Board Hearing, he started hearing a clicking in his jaw just 
one week following the April 2003 procedure.  See hearing 
transcript at page 3.  Prior to 2003, there were no such 
complaints of clicking or any other issue with TMJ.  See June 
2000 and May 2002 dental examinations showing "TMD findings 
WNL." The clicking, which the veteran described as beginning 
in May 2003 has continued ever since and progressed into 
pain, residual headaches, problems eating, difficulty singing 
at church, and an inability to open his mouth all the way.  
See hearing transcript at page 5.  Medical evidence is 
generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes. Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation. 
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  Such lay-observable symptoms include 
hearing a clicking sound in one's jaw and experiencing pain.  
The veteran is credible and qualified to describe such 
symptoms.  Again, the question is whether his current 
disability is related to his in-service dental work.

The veteran's first post-deployment examination was in 
February 2004.  The report plainly notes "pain" and 
"dysfunction" and left TMJ with "loud click opening, 
symptomatic."  The Board notes that the veteran was deployed 
in Iraq from February 2003 through July 2003.  See July 2003 
post-deployment health assessment.  Thus, the February 2004 
examination report and diagnosis are within one year of the 
veteran's return from deployment.

A January 2006 treatment note from the VA Medical Center in 
Detroit, Michigan, confirms the veteran's diagnosis of 
Temporo Mandibular Joint Syndrome and discusses pain 
management related to the disability, but makes no mention of 
the etiology of the disorder.

In August 2007, the veteran was afforded a VA examination 
with regard to his dental disability.  The report shows that 
the veteran's jaw begins to click at the inter-incisal range 
of motion of 35 mm.  The examiner noted the diagnosis of TMJ 
problems recorded in the claims folder.  The veteran's report 
of his symptoms was consistent with that shown throughout the 
claims folder.  The examiner noted the "audible click along 
the left pre-auricular region."  

A claim for service connection is warranted when the evidence 
shows continuity of symptomatology from the time of service 
through the present.  38 C.F.R. § 3.303(b).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  In this case, there is 
competent medical evidence, coupled with competent lay 
evidence, that the veteran's TMJ disorder initially 
manifested following his removal of a wisdom tooth during his 
2003 tour in Iraq and has continued, and been continuously 
treated, ever since.  As such, service connection for TMJ 
Syndrome is warranted under 38 C.F.R. § 3.303(b).

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.


ORDER

Entitlement to service connection for a temporomandibular 
joint syndrome is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


